Citation Nr: 1730973	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood with alcohol use.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2006 rating decision, by the Columbia, South Carolina, Regional Office (RO), which granted service connection for left ear hearing loss and assigned a 0 percent disability rating, effective May 17, 2006; however, the RO denied service connection for hearing loss in the right ear.  The Veteran perfected a timely appeal to that decision.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in New York, New York.  

In a decision in June 2016, the Board granted service connection for right ear hearing; in that decision, the Board remanded the claim for an initial compensable rating for the left ear.  In a Decision Review Officer's (DRO) decision in June 2016, the RO implemented the Board's grant of service connection for right ear hearing loss, effective May 17, 2006; however, the evaluation for bilateral hearing loss was continued at 0 percent rating.  A supplemental statement of the case (SSOC) was issued in August 2016.  

In January 2017, the Board again remanded the case for further evidentiary development.  Following the requested development, an SSOC was issued in May 2017.  

In his substantive appeal (VA Form 9), received in March 2008, the Veteran requested a Travel Board hearing.  Subsequently, the Veteran withdrew his request for a hearing.  

The issue of entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood with alcohol use is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  In September 2006, audiometric testing revealed a puretone average of 21 decibels with a speech recognition score of 94 percent in the right ear (level I); and a puretone average of 26 decibels with a speech recognition score of 96 percent in the left ear (level I).  

2.  In January 2008, audiometric testing revealed a puretone average of 25 decibels with a speech recognition score of 100 percent in the right ear (level I); and a puretone average of 30 decibels with a speech recognition score of 100 percent in the left ear (level I).  

3.  In March 2011, audiometric testing revealed a puretone average of 28 decibels with a speech recognition score of 96 percent in the right ear (level I), and a puretone average of 35 decibels with a speech recognition score of 96 percent in the left ear (level I).  

3.  The most recent Audiological examination in March 2017 revealed an average 46.25 decibel loss in the right ear, with speech recognition of 88 percent, corresponding to Level II hearing; and, for the left ear, an average of 51.25 decibel loss with a speech recognition score of 92 percent, corresponding to Level I hearing..  

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current disability rating assigned by the RO.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104 (a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).  The evidence of record herein indicates that the Veteran's bilateral hearing loss pattern does not fit the requirements of an unusual pattern of hearing impairment.  

In this case, the records indicate that the Veteran served in the U.S. Air Force as a Jet Engine Mechanic from April 1973 to April 1977.  His initial claim for service connection for bilateral hearing loss (VA Form 21-526), was received in May 2006.  Submitted in support of the Veteran's claim was the report of a VA audiological evaluation conducted in April 2006, at which time the Veteran indicated that he was informed that he lost 1/3 of his hearing during service.  The Veteran indicated that his hearing loss had been progressive in nature.  The Veteran reported decreased hearing acuity bilaterally.  It was noted that pure tone threshold revealed hearing within normal limits 250 to 3000 Hz levels, and a mild to moderate sensorineural hearing loss from 4000 to 8000 Hz levels in the right ear.  In the left ear, hearing loss was within normal limits from 250 to 3000 Hz levels, followed by a moderate to moderately-severe sensorineural hearing loss from 4000 to 8000 Hz levels.  

The Veteran was afforded a VA audiological evaluation in September 2006.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
35
LEFT
15
15
15
30
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner noted that, in the right ear, hearing was within normal limits through 3000 Hz levels followed by a mild to moderately severe sloping sensorineural hearing loss with excellent speech discrimination; in the left ear, hearing was within normal limits through 2000 Hz followed by a mild to severe sloping sensorineural hearing loss with excellent speech discrimination.  

The results of the September 2006 examination correspond to Level I hearing in both ears.  38 C.F.R. §  4.85 (b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

Also submitted in support of the claim was the report of a private audiological evaluation in August 2007.  The examiner noted that Audiometry revealed an essentially mild to moderate sensorineural hearing through 2000 Hz sloping to a severe loss in the higher frequencies binaurally.  

The Veteran was afforded a VA audiological evaluation in January 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
40
LEFT
25
15
25
30
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  The pertinent diagnoses were: in the right ear, hearing was within normal limits through 3000 Hz level with a mild to moderately severe sloping sensorineural hearing loss noted above this frequency.  In the left ear, hearing was within normal limits through 2000 Hz with a mild to severe sloping sensorineural hearing loss present above this frequency in the left ear.   

The results of the January 2008 examination correspond to Level I hearing in both ears.  38 C.F.R. § 4.85 (b).  When these values are applied to Table VII, a noncompensable disability rating is assigned. 38 C.F.R. § 4.85.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the January 2008 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

The Veteran was afforded another VA audiological evaluation in November 2010.  At that time, he reported that he has been wearing VA issued hearing aids for about one year and noted that they are somewhat helpful.  The Veteran indicated that he had the most difficulty hearing in groups, with background noise and when spoken to from a distance.  The examiner noted that pure tone testing revealed a mild bilateral high frequency sensorineural hearing loss, greater in the left ear.  The diagnosis was mild bilateral high frequency sensorineural hearing loss, greater in the left ear; specifically,  sensorineural hearing loss, normal to moderately severe in the right ear, and sensorineural hearing loss normal to severe in the left ear.  In March 2011, the VA obtained an addendum to the November 2010 audiological evaluation.  Audiometric testing revealed pure tone thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
45
LEFT
15
15
25
35
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  The diagnosis was sensorineural hearing loss.  

Upon reviewing the results of the March 2011 examination, the average pure tone threshold was 28 in the right ear and 35 in the left.  Speech recognition ability was 96 percent in the right ear and 96 percent in the left ear.  The results of the April 2011 examination correspond to Level I hearing in both ears.  See 38 C.F.R. § 4.85 (b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

On the occasion of a recent DBQ audiological examination for evaluation of hearing loss in March 2017, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
45
80
LEFT
30
30
35
55
85

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 in the left ear.  The Veteran reported severe difficulties listening in groups or when any noise is present.  The Veteran also stated that it makes him frustrated when he cannot hear and be part of the conversation.  It was noted that the Veteran wears VA supplied hearing aids but feels that they are not helpful in most situations because of the noise.  The examiner indicated that the Veteran is negatively affected by his hearing loss.  

The results of the March 2017 examination correspond to Level II hearing in the right ear and a level I hearing in the left ear.  See 38 C.F.R. § 4.85 (b).  When those values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

Based on these results, the Board concludes that a compensable rating for the Veteran's bilateral hearing loss is not warranted.  Although the VA examinations and treatment record show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.  

It is apparent that the assigned noncompensable disability evaluation for the appeal period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  The Board notes that the Veteran's assertions that his hearing has deteriorated are credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  Accordingly, the noncompensable disability evaluation presently assigned accurately reflects the degree of the Veteran's service-connected hearing impairment for rating purposes.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b) (1) is warranted in this case.  The Board finds that the Veteran's symptoms of bilateral hearing loss are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  While acknowledging the impact his bilateral hearing loss has on his employment, the record does not reflect that the Veteran is unable to obtain and/or maintain another form of employment as a result of his service-connected disabilities.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect, that he is unable obtain employment as a result of his disabilities.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his bilateral hearing loss and thus the Board finds it unnecessary to consider entitlement at this juncture.  

ORDER

An initial compensable rating for bilateral hearing loss is denied.  

REMAND

Under the provisions of 38 U.S.C.A. § 7105 (a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

By a February 2016 rating action, the RO denied the Veteran's claim of entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood with alcohol use.  A notice of disagreement (NOD) with that rating decision was received in August 2016.  The Board notes that a statement of the case (SOC) addressing the matter of entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood with alcohol use has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following action:

The AOJ must issue the Veteran and his representative a Statement of the Case (SOC) addressing the issue of entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood with alcohol use.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  Only if a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


	(CONTINUED ON NEXT PAGE)

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


